DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 8/27/2021, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claims 19 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 18 are each directed towards a remote-controlled switch cover assembly for converting an existing rocker switch into a remote-controlled switch, and an associated method. While the prior art of record, Romano in particular, discloses a similar system and method, including a “wiper” for being driven by a motor so as to engage a standard rocker switch (see, for example, figures 8 and 11), the prior art of record fails to teach “a tilt plate having first and second end portions for contacting a first existing rocker switch surface and a second existing rocker switch surface, respectively;… wherein the motor is for driving the gear train in a first rotational direction to move the wiper against the first end portion of the tilt plate, causing the first end portion to move in a first direction and the second end of the tilt 
Stated another way, while the prior art discloses similar features to that of the claim language, the prior art of record, when taken alone or in combination, fails to teach the claimed and required structural limitations and claimed interactions of the Applicant’s invention, including manipulation of a wiper to rotate a tilt plate in a direction so as to cause an existing rocker switch to change state. Again, while similar remote-controlled switch cover assemblies may be known in the art, the specific control and interactions between said components of various switch cover assemblies fail to teach the claims as currently presented. For these reasons, inter alia, the Examiner believes the prior art of record fails to teach the claim language in its entirety, and claims 1-18 are believed to currently be in condition for allowance. Independent claim 1, deemed to be the representative claim, is presented below.
Claim 1:     A remote-controlled switch cover assembly for converting an existing rocker switch into a remote-controlled switch, comprising:     a tilt plate having first and second end portions for contacting a first existing rocker switch surface and a second existing rocker switch surface, respectively;     a motor;     a gear train coupled to the motor; and     a wiper coupled to the gear train;     wherein the motor is for driving the gear train in a first rotational direction to move the wiper against the first end portion of the tilt plate, causing the first end portion to move in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSEPH N INGE/Examiner, Art Unit 2836                      

/HAL KAPLAN/Primary Examiner, Art Unit 2836